      Case 3:19-cv-00315-CSH Document 58 Filed 04/13/21 Page 1 of 3




Robert J. DeGroot, Esq. (Appearing Pro Hac Vice)
60 Park Pl.
Newark, N.J. 07102
Attorney for Plaintiff
(973) 643-1930

                 IN THE UNITED STATES DISTRICT COURT
                    DISTRICT COURT OF CONNECTICUT



Z.P.,                         : STIPULATION OF DISMISSAL WITH
                              : PREJUDICE
           Plaintiff,

VS.



YALE UNIVERSITY,
YALE-NEW HAVEN HOSPITAL,
PETER SALOVEY,
JONATHAN HOLLOWAY,
OR LORRAINE SIGGINS,
JOHN DOES 1-3,
JANE DOES 1-3

           Defendant.



      This matter having been resolved by the Robert J. De Groot,

Esq., and Oleg Nekritin, Esq., counsel to the Plaintiff, Z.P.,

and Patrick Noonan, Esq., of Donahue, Durham & Noonan, P.C.,

counsel to the Defendants Yale University, Yale-New Haven

Hospital, Peter Salovey, Jonathan Holloway, Lorraine Siggins,

and it is hereby stipulated and agreed that the Plaintiff's

Complaint in the above action is hereby dismissed with prejudice

and without costs to the parties.
        Case 3:19-cv-00315-CSH Document 58 Filed 04/13/21 Page 2 of 3




                              By: Robert J. De Groot, Esq.
                                   60 Park Pl.
                                   Newark, N.J.07102
                                   Attorney for Plaintiff
                                   (973) 643-1930


Date:     3/30/21

                                <-•1/7
                             By: Patrick Noonan, Esq.
                                  Donahue, Durham & Noonan, P.C.
                                  741 Boston Post Road
                                  Guilford, CT 06437

Date: 3/30/21
         Case 3:19-cv-00315-CSH Document 58 Filed 04/13/21 Page 3 of 3



                                        CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court's electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court's CM/ECF System.



                                                      Patrizk, lk.1 . N ocrn‘;t4(v
                                                      Patrick M. Noonan
